Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Regarding Claim 1,
Terashita et al discloses (Fig.1  to Fig. 2b) a first substrate (32) including a plurality of pixel areas (as shown in Fig. 1, many pixel areas 200) and a non-pixel area (where 36a and 36b cover) around the pixel areas; a cavity-defining layer (din-dout) disposed on the first substrate (32), wherein the cavity-defining layer (36a) defines a plurality of cavities (din-dout) overlapping the pixel areas; an insulating layer (38a) disposed on the pixel areas in the cavities and on an upper surface (the top flat part of 36a) of the cavity-defining layer not overlapping the cavities; wherein the insulating layer (38a) is disposed on a side surface (sides of 36a)of the cavity-defining layer in the cavities; a liquid crystal layer (50) disposed on the insulating layer (din-dout) in the cavities and not overlapping the upper surface (flat part above 36a) of the cavity defining layer (din-dout); and a second substrate (34) disposed on the insulating layer (38a) to cover the liquid crystal layer (40).
Kuwata et al discloses [0052] wherein a refractive index of the liquid crystal layer is equal to a refractive index of the cavity-defining layer when the liquid crystal layer is not driven, 

	The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference or to combine all these references above to disclose wherein a refractive index of the liquid crystal layer is equal to a refractive index of the cavity-defining layer when the liquid crystal layer is not driven, and wherein the refractive index of the liquid crystal layer is greater than the refractive index of the cavity-defining layer when the liquid crystal layer is driven because there is not motivation to do so.
Claims 2-13 depends on Claim 1, therefore are allowable.
Regarding Claim 14,
Terashita et al discloses (Fig. 1-22b) a display panel; and a shutter panel providing light to the display panel, wherein the shutter panel comprises: a first substrate (32) including a plurality of pixel areas and a non-pixel area around the pixel areas; a cavity-defining layer (din-dout) disposed on the first substrate (32), wherein the cavity-defining layer (din-dout) defines a plurality of cavities (din-dout) overlapping to the pixel areas; an insulating layer (38a) disposed on the pixel areas in the cavities and on an upper surface (flat part above 36a)  the cavity-defining layer disposed on the non-pixel area, wherein the insulating layer (38a) is disposed on a side surface of the cavity-defining layer in the cavities; a liquid crystal layer (40) disposed on the insulating layer (38a) in the cavities not overlapping the upper surface (flat part above 36a) of the cavity defining layer; and a second substrate (34) disposed on the insulating layer (38a) to cover the liquid crystal layer (40).

Jannson et al discloses (column 6, lines 30-47) wherein the refractive index of the liquid crystal layer (1.70) is greater than the refractive index of the cavity-defining layer (1.50) when the liquid crystal layer is driven. (column 6, lines 30-47)
Oda discloses (Fig. 1) a light source (2) spaced apart from a side surface of a base substrate  (13) of the first substrate by a predetermined distance, wherein the light source provides light to the side surface of the base substrate of the first substrate.
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference or to combine all these references above to disclose wherein a refractive index of the liquid crystal layer is equal to a refractive index of the cavity-defining layer when the liquid crystal layer is not driven, and wherein the refractive index of the liquid crystal layer is greater than the refractive index of the cavity-defining layer when the liquid crystal layer is driven because there is not motivation to do so.

Regarding Claim 15,
Terashita et al discloses (Fig.1 -2b) a first substrate (32) in which a plurality of pixel areas and a non-pixel area around the pixel areas are defined; a cavity-defining layer (din-dout) disposed on the first substrate (32), wherein the cavity-defining layer (din-dout) defines a plurality of cavities overlapping to the pixel areas; an insulating layer (38a) on the pixel areas in the cavities and  on an upper surface (flat part above 36a) the cavity-defining layer on the non-pixel area, wherein the insulating layer (38a) is provided on a side surface of the cavity-defining  not overlapping the upper surface (flat part above 36a) of the cavity defining layer; and a second substrate (34) disposed on the insulating layer (38a) to cover the liquid crystal layer (40), wherein the second substrate (34) comprises a common electrode (31b) facing the pixel electrodes (31a)
Kuwata et al discloses [0052] wherein a refractive index of the liquid crystal layer is equal to a refractive index of the cavity-defining layer when the liquid crystal layer is not driven, 
Jannson et al discloses (column 6, lines 30-47) wherein the refractive index of the liquid crystal layer (1.70) is greater than the refractive index of the cavity-defining layer (1.50) when the liquid crystal layer is driven. (column 6, lines 30-47)
Oda discloses (Fig. 1) a light source (2) spaced apart from a side surface of a base substrate  (13) of the first substrate by a predetermined distance, wherein the light source provides light to the side surface of the base substrate of the first substrate.
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference or to combine all these references above to disclose wherein a refractive index of the liquid crystal layer is equal to a refractive index of the cavity-defining layer when the liquid crystal layer is not driven, and wherein the refractive index of the liquid crystal layer is greater than the refractive index of the cavity-defining layer when the liquid crystal layer is driven because there is not motivation to do so.
Claims 1619 depends on Claim 15, therefore are allowable.

Regarding Claim 20,

Liang et al discloses (Fig. 6a) wherein a diameter of each of the cavities becomes progressively greater from a bottom thereof toward a top thereof, and wherein a cross section of each of the cavities has an inverted trapezoidal shape (number 6 is inside of a trapezoid area).
Kuwata et al discloses [0052] wherein a refractive index of the liquid crystal layer has a same refractive index as the cavity-defining layer and a refractive index of the first substrate when the liquid crystal layer is not driven,
Jannson et al discloses (column 6, lines 30-47) wherein the refractive index of the liquid crystal layer has a greater refractive index than the cavity-defining layer and a refractive index of the first substrate when the liquid crystal layer is driven. (column 6, lines 30-47)
	The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference or to combine all these references above to disclose wherein a refractive index of the liquid crystal layer is equal to a refractive index of the cavity-defining layer when the liquid crystal layer is not driven, and wherein the refractive index of the liquid crystal layer is greater than the refractive index of the cavity-defining layer when the liquid crystal layer is driven because there is not motivation to do so.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday and Tuesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/LUCY P CHIEN/Primary Examiner, Art Unit 2871